DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 12/28/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Interpretation
The term “a feed water carrier” in claim 21 is not interpreted under 35 USC § 112(f). Claim(s) 21 has been interpreted to cover the any structure that achieves the claimed functional limitation: “[to carry] feed water”.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the limitation “feed water carrier” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,454,942 to Shintani et. al., in further in view of US Patent No. 4015451 to Gajjar.
Regarding claim(s) 1, 12, 13 & 21; Shintani teaches membrane structure (see Abstract) for a filtration system (see Fig. 4), including:
a filtering element (see Fig. 5, liquid separation element 11) comprising:
a feed water carrier (feed channel material 21);
two water filter membranes (semipermeable membranes 19; see also column 6, line(s) 30-33, cited below); and
a permeate carrier (see Fig. 5, permeate channel material 20; and (see Fig. 9, channel material 4) including
a tricot knitted fabric sheet (see Fig. 9, double tricot knitted fabric 5) comprising:
synthetic yarns knitted (see Abstract “The tricot knitted fabric includes a thermoplastic synthetic filament yarn”) into:
cords formed by a 1-0, 1-2 lapping pattern (see column 4, line 67 to column 5, line 2 “The yarn F is fed to the front reed and knitted in the stitch [1-0/1-2] as shown in FIG. 3 (A)”); and
cross ribs formed by a 2-3, 1-0 lapping or a 1-0, 2-3 lapping pattern (see column 5, line(s) 2-3 “The yarn B is fed to the back reed and knitted in the stitch [2-3/1-0] as shown in FIG. 3 (B).”; and see Fig. 3(B); the tricot stitch (digital representation 1-0, 2-3) reads on the formation of the cross ribs claimed);
the permeate carrier interposed between two water filter membranes (19) (see column 6, line(s) 30-33 “A permeate channel material 20 according to an embodiment of the present invention is inserted inside of the envelope-shaped semipermeable membrane 19”; see also Fig. 9, permeate carrier 4 and reverse osmosis membranes 8 & 9; and column 8, line(s) 21-28 “Reverse osmosis membranes are placed on the channel materials 1 and 4 so that the dense sides 8 and 9 of the membranes may face the surfaces of the channel materials (FIGS. 8 and 9). The spiral wound type liquid separation membrane module using the above-mentioned channel material is incorporated in an apparatus as shown in FIGS. 4 and 5.”).
Shintani is silent to the pillars formed by a 1-0, 0-1 lapping pattern or a 0-1, 1-0 lapping pattern.
However, Gajjar teaches where:
the knitting pattern comprising the combination of lapping patterns of Shintani (1-0/1-2// & 2-3/1-0//) (see column 4, line(s) 68 “Jersey stitch: 2-3,1-0/1-0,1-2”; see Fig. 1A, Jersey stitch; and Fig. 1C, Reverse Jersey; see also claim 10); and
the knitting pattern comprising the combination of lapping patterns claimed (1-0,0-1// & 2-3/1-0//) (see column 5, line 1 “Delaware stitch: 2-3,1-0/1-0,0-1”; see Fig. 1H, Delaware stitch; see also claim 12) forming pillars (see column 2, line(s) 60-63 “The Delaware stitches are particularly characterized by chain-stitched back-bar threads as indicated by the numbers 1-0,0-1 (FIGS. 1G-1J). These may be open stitches (as shown) or closed loops”; the chain stitch reads on the claimed pillars)
are basic, well-known, and common warp-knitting stitches (see Gajjar column 1, line(s) 7-11 “Basic warp-knitting, to which this invention applies, comprises knitting on tricot or Raschel machines using basic plain stitches, for example, Jersey or Delaware stitches, or their well-known variations”) which can be formed with exaggerated interwale spacing between groups of wales (see claims 1 & 9; and column 1, line(s) 34-35 “The pattern includes at least one group of wales separated from adjacent wales by exaggerated spacing.”; and column 2, lines 20-23 “FIGS. 1A to 1J are stitch pattern diagrams for different types of basic warp-knitting with front and back bars of each stitch construction shown separately”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the 1-0, 1-2 lapping pattern of Shintani, for another, a 1-0, 0-1 lapping pattern as taught by Gajjar, to yield the predictable results of a warp-knit fabric with high production rates (see Gajjar column 1, line(s) 18-19 “Basic warp-knitting permits very high production rates”). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to lapping pattern of the tricot fabric of the permeate carrier in Shintani would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Regarding claim(s) 2, 3 & 17, the combination of Shintani and Gajjar teaches the membrane structure of claim 1 or 13.
Shintani further teaches wherein the wale count is from 20 and 70 per inch; and the course count is between 20 and 70 courses per inch (see column 8, line(s) 46-47 “the wale density and the course density become 38 wales/inch and 45 courses/inch, respectively”; and column 11, line(s) 27-29 “a permeate channel material (yarn diameter of 50 denier, 38 wales/inch, 45 courses/inch)”)
Regarding claim(s) 4, the combination of Shintani and Gajjar teaches the permeate carrier of claim 1.
Shintani further teaches wherein the synthetic yarns include a plurality of filaments (see column 8, line(s) 33-42 “A filament yarn comprising 12 filaments… Using this filament yarn, a tricot knitted fabric having 28 gauge was formed by two reeds with a stitch as shown in FIGS. 1 to 3 (back half stitch)”).
Regarding claim(s) 6 & 18, the combination of Shintani and Gajjar teaches the membrane structure of claim 1 or 13.
Shintani further teaches wherein the synthetic yarns include a component selected from the group consisting of polyester yarns, aliphatic or semi-aromatic polyamides yarns, polypropylene yarns, and combinations thereof (see column 5, line(s) 43-48 “Typical combinations of the high melting point polymer and the low melting point polymer include a high melting point polyester and a low melting point polyester, a high melting point polyamide and a low melting point polyamide, a high melting point polyolefin and a low melting point polyolefin, and the like”; and column 8, line(s) 33-38 “A filament yarn comprising 12 filaments having a high melting point polyester (polyethylene terephthalate: melting point of about 260 °C.) as a core component (70 wt. %) and a low melting point polyester (a copolymer of polybutylene terephthalate (75 mol %) and isophthalate (25 mol %) (melting point of about 175 °C.)) as a sheath component”).
Regarding claim(s) 7, the combination of Shintani and Gajjar teaches the permeate carrier of claim 1.
Shintani further teaches wherein the synthetic yarns include polyester yarns (see column 8, line(s) 33-38 “A filament yarn comprising 12 filaments having a high melting point polyester (polyethylene terephthalate: melting point of about 260 °C.) as a core component (70 wt. %) and a low melting point polyester (a copolymer of polybutylene terephthalate (75 mol %) and isophthalate (25 mol %) (melting point of about 175 °C.)) as a sheath component”).
Regarding claim(s) 8 & 19, the combination of Shintani and Gajjar teaches the membrane structure of claim 1 or 13.
Shintani further teaches wherein the synthetic yarns include a plurality of bicomponent filaments, each bicomponent filament including an outer sheath region and an inner core region, the outer sheath region having a low melting point than the inner core region (see Abstract “The tricot knitted fabric includes a thermoplastic synthetic filament yarn with a core/sheath type conjugated fiber having a high melting point polymer as a core component and a low melting point polymer as a sheath component.”; see also column 8, line(s) 33-38 “A filament yarn comprising 12 filaments having a high melting point polyester (polyethylene terephthalate: melting point of about 260 °C.) as a core component (70 wt. %) and a low melting point polyester (a copolymer of polybutylene terephthalate (75 mol %) and isophthalate (25 mol %) (melting point of about 175 °C.)) as a sheath component”)).
Regarding claim(s) 9, the combination of Shintani and Gajjar teaches the permeate carrier of claim 8.
Shintani further teaches wherein adjacent filaments are fused together (see column 3, line 62 to column 4, line14 “heat treating the fabric at a temperature of not lower than the melting point of the low melting point polymer of the conjugated fiber but lower than the softening point of the high melting point polymer after it is knitted, so that yarns in the tricot knitted fabric are melt adhered with one another and fixed to rigidify the entire knitted fabric, thus forming the channel material”).
Regarding claim(s) 10, the combination of Shintani and Gajjar teaches the permeate carrier of claim 1.
Shintani further teaches an epoxy layer overcoated the surface of the tricot knitted fabric sheet (see column 11, line(s) 25-29 “A double tricot knitted fabric was formed by modifying the tricot knitted fabric used in Example 1. This was impregnated with an epoxy resin, so that a permeate channel material (yarn diameter of 50 denier, 38 wales/inch, 45 courses/inch) was produced.”).
Regarding claim(s) 11 & 20, the combination of Shintani and Gajjar teaches the membrane structure of claim 1 or 13.
The combination of Shintani and Gajjar further teaches wherein the pillars (see Shintani Fig. 1, convex portion Y; and Gajjar column 2, line(s) 60-63 “The Delaware stitches are particularly characterized by chain-stitched back-bar threads as indicated by the numbers 1-0,0-1 (FIGS. 1G-1J).”) define flow channels (see Shintani Fig. 1, ground stitch portion X; see Gajjar column 5, line(s) 59-61 “A tricot knitted fabric as a material of the channel material of the present invention is knitted by a tricot knitting machine with two reeds”; see also Fig. 3) along a technical face and technical back of the tricot knitted fabric (5) for flow of fluid being filtered by adjacent filter membranes (8 & 9) (see Shintani Fig. 9, annotated below) (see Shintani column 5, line(s) 9-12 “That is, the portion X of FIG. 1 becomes a ground stitch portion through which permeate flows, and the portion Y of FIG. 1 becomes a convex portion which keeps the cavity of the ground stitch portion X.”).

    PNG
    media_image1.png
    297
    576
    media_image1.png
    Greyscale
Regarding claim(s) 14, the combination of Shintani and Gajjar teaches the membrane structure of claim 13.
Shintani further teaches:
a perforated tube (see Fig. 5, permeate discharge pipe 22) attached to the permeate carrier (see column 6, line(s) 30-35 “A permeate channel material 20 according to an embodiment of the present invention is inserted inside of the envelope-shaped semipermeable membrane 19, and its open end is turned to the pores 17 so as to communicate with the inside of the permeate discharge pipe 22.”),
the perforated tube (22) receiving purified water that has passed through the two water filter membrane (19) (Id.), and
the purified water having less impurities than feed water (see column 1, line(s) 34-38 “Such a liquid separation membrane module is used in a wide variety of applications, such as pretreatment of boiler water, reuse of waste water, generation of fresh water from sea water, and RO packaged units for generating extrapure water, etc”).
Regarding claim(s) 15, the combination of Shintani and Gajjar teaches the membrane structure of claim 14.
Shintani further teaches wherein the filtering element is wound about the perforated tube (see Fig. 5; and (see column 6, line(s) 12-14 “FIGS. 4 and 5 illustrate a spiral wound type liquid separation membrane module using the above-mentioned channel material.”).
Regarding claim(s) 16, the combination of Shintani and Gajjar teaches the membrane structure of claim 14.
Shintani further teaches additional filtering elements wound around the perforated tube (see column 7, line(s) 43-49 “The liquid separation membrane module of one or more embodiments of the present invention can be used suitably in a spiral wound membrane element, in which a membrane is formed into a bag form, a permeate channel material being placed inside of the bag form, and the membrane is wound around a permeate collecting tube so that one end of the inside communicates with the permeate collecting tube”; the term “or more embodiments” reads on the claimed “additional filtering elements”).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shintani and Gajjar, in further view of US Patent Application Publication No. 20140091030 by Earhart et. al.
Regarding claim(s) 5, the combination of Shintani and Gajjar teaches the permeate carrier of claim 1.
The combination of Shintani and Gajjar, as applied to claim 1 above, is silent to wherein the synthetic yarns are monofilament yarns.
However, Earhart teaches a permeate carrier including synthetic yarns (see ¶ [0005] “The permeate carrier fabric is generally a knitted polyester tricot fabric”) which are monofilament yarns (see Title) in order to provide stiffness and reduce blockage of permeate flow (see Abstract; and ¶ [0007] “A “ monofilament” yarn, as used herein, is to be distinguished from a bi-component yarn having a core and sheath and is intended to mean a single, relatively thicker filament yarn that is uncoated and unsheathed. An example is fishing line. Since monofilament yarns used in the permeate carrier fabric are sufficiently firm, the monofilament yarns do not need to be coated or physically changed, and the permeate channels will be wider for better flow. The permeate carrier fabric comprising at least some monofilament polyester yarns will be used as a channeling fabric between two layers of the membrane. It is important that the yarns forming the channels in the fabric be firm enough to withstand the filter pressure without collapsing. The addition of a monofilament yarn provides the necessary firmness needed to withstand filter pressure conditions.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the synthetic yarns of the combination of Shintani and Gajjar, for another, a monofilament yarns as taught by Earhart, to yield the predictable results of providing increased stiffness and reduced blockage of permeate flow. MPEP § 2143.I.B.
Response to Amendment
Applicant’s amendments to the claims have overcome rejections under 35 USC § 112(a) & 112(b) previously set forth.
New rejections under 35 U.S.C. § 103 & 112(a) are presented as necessitated by the most recent amendment.
	Response to Arguments
Applicant is correct, see page 6, that there are no pending objections to the Drawings. 
Applicant’s arguments, see page(s) 7-9, with respect to the rejection(s) of claim(s) 1-21 under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to applicant's argument that the lapping pattern claimed provides significant advantages with respect to water flow, see pages 7-8; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding applicant’s argument that the lapping pattern claimed provides significant advantages with respect to water flow, see pages 7-8; the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." MPEP § 716.02(b).  In the current case, the increased flow of fluid would have been a predictable result of having wider channels and increased void space. 
Like the polymer in Gelles; mere conclusions that the claimed apparatus and/or method has an unexpectedly result "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.” MPEP § 716.02(b).
Applicant has not established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters. 
Like the apparatus at issue in Williams, “a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”. MPEP 2144.05.II.A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the 1-0, 1-2 lapping pattern of Shintani, for another, a 1-0, 0-1 lapping pattern as taught by Gajjar, to yield the predictable results of a warp-knit fabric with high production rates (see Gajjar column 1, line(s) 18-19 “Basic warp-knitting permits very high production rates”). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to lapping pattern of the tricot fabric of the permeate carrier in Shintani would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Gajjar is nonanalogous art, see page 8; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gajjar is in the field of applicant’s endeavor: the patterning of tricot knitted fabrics.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See MPEP § 2144.I (citations omitted).
Further, the Supreme Court in KSR identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. See MPEP § 2143 ¶¶ 1-3 (some citations omitted).
In this case, the examiner has: 
(1) identified that the prior art included the claimed element as taught by Shintani and Gajjar, 
(2) found that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately since the combined structure is also a knitted fabric sheet and will function as a permeat carrier; 
(3) found that one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, Examiner determined that no additional findings based on the Graham factual inquiries are be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.I.
MPEP § 2144.II. (emphasis added): The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). 
As such, the determination of obviousness by the examiner is proper. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773